Citation Nr: 0913115	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-24 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA), Regional Office 
(RO), which continued an evaluation of 30 percent for PTSD.

By way of history, this case was remanded to the RO in July 
2008 to afford the Veteran a videoconference hearing.  The 
Veteran was informed by letter that the hearing was scheduled 
for March 18, 2009.  The Veteran canceled her hearing.  She 
also did not request a postponement.  Accordingly, the 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
hyperarousal, moderate vigilance, anxiety, depression and 
problems sleeping.  There is no evidence of flattened affect, 
circumlocutory speech, panic attacks, difficulty in 
understanding complex commands, or impairment of short and 
long-term memory.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Scores from 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

A GAF score in the 31 to 40 range indicates impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).


II.  Analysis

The Veteran asserts that her service-connected PTSD warrants 
a rating in excess of 30 percent.  After carefully reviewing 
the evidence of record, the Board finds that the Veteran is 
appropriately rated at 30 percent for her service-connected 
PTSD.

By way of history, the RO granted service connection for PTSD 
in October 2002 and assigned a 30 percent evaluation 
effective October 18, 1999.  The Veteran filed a claim for an 
increased rating in September 2006 and in a December 2006 
decision, the RO continued the 30 percent rating.  The 
Veteran appealed.

The Veteran has an adult son and daughter with whom she 
maintains relationships.  March 2006 treatment records show 
that the Veteran was depressed due to her daughter moving 
away with her grandchildren.  She was also experiencing 
financial problems.  The examiner stated that she had poor 
self-care skills due to her current situation but was not 
suicidal.

The Veteran received a VA examination in November 2006.  
During service, three men raped the Veteran and she reported 
that she now avoids activities that remind her of the event.  
She also reported experiencing hyperarousal when startled and 
has difficulty concentrating.  At the examination she was 
appropriately groomed; her speech, language and motor 
abilities were within normal limits; mood was depressed and 
anxious; thought processes were logical, sequential and goal 
oriented; and her attention, concentration and memory were 
within normal limits.  In addition, the Veteran denied 
suicidal or homicidal ideations.  She reported memories of 
her in-service trauma once or twice a week.  She has felt as 
though the rape has recurred and dreams about being 
assaulted.  The examiner reported that the Veteran's PTSD is 
aggravated by her subsequent assault.  She was assigned a GAF 
score of 55.  

August 2007 treatment records show that the Veteran received 
a visit from her son and that she enjoyed seeing him.  She 
also reported that she plans to visit her daughter in the 
near future.  The examiner noted a euthymic mood, eye 
contact, mildly hypomatic, no psychosis and no 
hallucinations.  The Veteran also reported that she sleeps 
fairly well but wakes up several times a night.

In treatment records from November 2007, the Veteran reported 
taking in troubled teenagers and housing them.  She reported 
that the latest incident caused her to lose sleep.  At the 
examination, the Veteran was neatly groomed and appropriately 
attired; she exhibited no hallucinations or delusions; there 
was no gross evidence of psychosis; and her speech and tone 
were normal. 

In January 2008, the Veteran received a VA examination.  The 
examiner noted that the Veteran has been diagnosed with 
bipolar disorder, major depression, dysthymia, anxiety 
disorder, PTSD and dependent personality disorder.  The 
Veteran was raped in service and was physically assaulted 
outside of service and the examiner noted that the latter 
experience was the most traumatic experience of her life.  
The examiner noted that the Veteran's past symptomatology has 
been largely attributed to her bipolar and borderline 
personality disorders.  The Veteran has been divorced twice 
and is currently in an "on again off again" relationship 
which feels unsteady. The Veteran stopped working around 
1998.  

At the examination, the Veteran was appropriately attired and 
groomed.  The examiner reported that she was pleasant and 
cooperative throughout the interview.  Her speech, language 
and motor abilities were within normal limits; she was 
oriented to person, time, place and situation; no auditory or 
visual difficulties were noted, her thought processes were 
logical, sequential and goal oriented; there was no evidence 
of psychotic thought content and her affect was anxious.  The 
Veteran denied suicidal ideation.  A Personality Assessment 
Inventory (PSI) was administered to the Veteran and the 
examiner deduced that she was tense, impulsive, angry, sad 
and emotionally labile.  The Veteran indicated that because 
she was raped in service, she could not trust her own 
judgment regarding relationships.  The Veteran reported that 
her rape in service has affected her social and occupational 
problems to a greater degree than her other assault history.  
The examiner noted that it was difficult to determine the 
exact impairment that the Veteran's PTSD has on social and 
occupational functioning as her PTSD symptoms are 
multifactoral.  The examiner added that it is more likely 
that other non-military factors play a role in any 
occupational and social impairment the Veteran is 
experiencing.  The Veteran was assigned a GAF score of 55.

April 2008 treatment records show that the Veteran was alert, 
oriented and neatly groomed.  She had a euthymic mood and 
normal speech.  There was no evidence of psychosis and she 
denied racing thoughts.  The Veteran also denied suicidal or 
homicidal ideations and reported that her sleep was intact.  

A review of the evidence of record shows that the Veteran's 
PTSD is appropriately rated at 30 percent.  The Veteran has 
shown that she is often depressed, has nightmares, avoids 
reminders of her trauma and isolates herself.  The records 
show that she is able to maintain a relationship with her 
family and her grandchildren.  She did not have 
circumstantial, circumlocutory or stereotyped speech.  She 
also did not have difficulty in understanding complex 
commands and her memory was intact.  Her GAF score of 55 
reflects some moderate symptoms, but represents that she is 
overall relatively capable of dealing with day-to-day tasks. 

In order to receive a 50 percent evaluation, the Veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; retention of 
only highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The competent evidence of record does not support a higher 
rating as the Veteran retired over 10 years ago and maintains 
a moderate social life.  Her affect and appearance are 
normal, she has no delusions or hallucinations and her memory 
is unimpaired.  The Veteran also still engages in 
relationships outside her family.  Therefore, the Veteran is 
appropriately rated at 30 percent for her service-connected 
PTSD.

Additionally, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although the 
Veteran stopped working 10 years ago, she did not indicate 
that her PTSD affected her work.  Therefore, an assignment 
for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2008) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is appropriately rated 
at 30 percent, and the application of a staged rating is not 
warranted.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in October 2006, notifying the 
Veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the Veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of October 2006 stated that she 
would need to give VA enough information about the records so 
that it could obtain them for her.  She was told to submit 
any medical records or evidence in her possession that 
pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in the October 2006 letter.

The Veteran was not provided with the rating criteria and 
current diagnostic codes for her service-connected PTSD in 
compliance with Vazquez-Flores.  However, notwithstanding the 
lack of Vazquez notice, the Veteran has not been prejudiced.  
She has had ample opportunity to meaningfully participate in 
the processing of her claim, which was readjudicated by the 
RO in October and April 2008.  In addition, a hearing was 
scheduled for the Veteran and she canceled her appearance.  
Therefore, the presumption of prejudicial error as to such 
notice does not arise in this case.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  VA also provided 
the Veteran with several VA examinations.  The VA 
examinations discuss the Veteran's medical and social 
histories, examination findings, GAF scores; they are 
adequate to rate the severity of the Veteran's PTSD.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


